Citation Nr: 1018348	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-13 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder variously claimed as a bipolar disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from June 30 to 
December 18, 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from November 2005 and April 2006 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

In January 2008, the Veteran testified during a personal 
hearing at the RO.  A transcript of the hearing is of record.

The Veteran was scheduled to testify at a hearing at the RO 
before Veterans Law Judge in March 2009, but cancelled the 
hearing and did not request that it be rescheduled.  As such, 
the Board is of the opinion that all due process requirements 
were met regarding the Veteran's hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric 
disorder, variously claimed as bipolar disorder, and for 
hypertension and coronary artery disease.  In written 
statements and during his 2008 personal hearing at the RO, 
the Veteran indicated that, prior to entering active service, 
while a teenager, he was hospitalized for a psychiatric 
disorder and subsequently took prescribed medication for that 
and for hypertension (see hearing transcript at page 8).  He 
indicated that a recruiter advised that he not discuss his 
prior medical history when examined for enlistment.  The 
Veteran's father testified that he tried to discourage his 
son's entry into service because of his physical condition 
but the recruiter said there was no problem (Id. at 5).  The 
Veteran said he was depressed in service and cried (Id. at 
14).  He said he took medication for hypertension when he 
enlisted and had nosebleeds in service (Id. at 8 and 14).  
The Veteran further stated that shortly after discharge he 
saw a counselor and, in 1979, sought psychiatric treatment 
(Id. at 9).  He said he was diagnosed with a bipolar disorder 
in 1996 (Id. at 12).  

Private medical records indicate that the Veteran was 
hospitalized from January to March 1975, when he was 
approximately 15 years old, for a disorder diagnosed as 
nonpsychotic organic brain syndrome, other, and a behavioral 
disorder of adolescence.  His blood pressure reading at that 
time was 102/80.

On a report of medical history completed on June 12, 1978, 
when he was examined for enlistment, the Veteran reported his 
pre-service psychiatric hospitalization.  When examined that 
day, his blood pressure reading was 140/80.  According to a 
June 14, 1978 neuropsychiatric consultation report, the 
Veteran described hospitalization for a typical adolescent 
adjustment reaction.  The examiner found the Veteran 
qualified for active service.  The service examination report 
includes a note dated June 14, 1978 to the effect that the 
Veteran had mild hypothyroidism.  The Veteran was evidently 
found qualified for active service.

Service treatment records show that on July 7, 1978, the 
Veteran's blood pressure was 170/120 and a questionable 
history of heart trouble that existed prior to service was 
noted.  An electrocardiogram (EKG) was recommended.  Another 
record indicates that he was seen in the clinic for 
complaints of breathing problems and chest pain on the left 
side.  He reported having the problem for several weeks and 
being treated for it with no relief.  His blood pressure 
reading at that time was 134/102.  The assessment was 
obesity, high blood pressure and poor conditioning.  On July 
21, 1978, results of the EKG were noted as within normal 
limits.  When subsequently seen in the clinic, the Veteran 
reported having a high blood pressure reading prior to 
service; it was currently 120/74.  He also complained of left 
chest pains with exercise or strenuous activity.  He denied a 
history of heart murmur or congenital defect and was advised 
to lose weight. 

Post service, private medical records, starting in 1983, 
reflect the Veteran's in and outpatient medical treatment for 
psychiatric disorders, variously diagnosed as major 
depression and, more recently, as a bipolar disorder.  

Federal prison medical records, dated in June 1994, indicate 
that the Veteran was treated for depression at age 13 with 
two prior suicide attempts including one in 1983.  An 
adjustment disorder with depression was diagnosed.  In August 
1994, these records indicate that the Veteran had a life long 
history of bipolar disorder.  

The Veteran was privately hospitalized for treatment of major 
depression in October 1994 and hospitalized by VA for 
treatment of a bipolar disorder in May 2005.

Private hospital records dated in 1984 indicate that the 
Veteran had hypertension Coronary artery disease was noted in 
approximately 1997 and bypass surgery was performed in 2000.

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at that time.  38 U.S.C.A. § 1111 (West 2002).  A pre-
existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2009).  Here, a medical opinion is 
required as to whether the Veteran's psychiatric disorder and 
hypertension were aggravated by service.  Any additional VA 
and non-VA medical records should also be obtained, dated 
after October 2006.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain all medical records regarding 
the Veteran's treatment at the Mountain 
Home VA medical center, and any private 
medical records identified by him, for the 
period from October 2006 to the present. 

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
etiology of any psychiatric disorder 
including bipolar disorder found to be 
present.  The claims folders, to include a 
copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  Any indicated studies should be 
performed.  The examiner should identify 
all psychiatric disorders found to be 
present.

Taking into consideration the evidence 
incorporated in the January to March 1975 
private medical records and service 
medical records (including the June 12, 
1978 entrance examination report and June 
14, 1978 neuropsychiatric consultation 
report) when was the onset of the 
psychiatric disability (or disabilities)?

If any disability was incurred before June 
30, 1978, was there a permanent increase 
in disability, beyond the natural progress 
of the disorder, during the Veteran's 
period of military duty, namely from June 
30 to December 18, 1978? 

If any diagnosed disability was incurred 
after June 30, 1978, the examiner is 
requested to provide an opinion concerning 
the etiology of any chronic psychiatric 
found to be present, to include whether it 
is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
any currently diagnosed chronic 
psychiatric disorder was incurred in or 
otherwise caused by military service.  A 
rationale should be provided for all 
opinions rendered

4.  Schedule the Veteran for a VA 
cardiovascular examination to determine 
the etiology of any hypertension and 
coronary artery disease found to be 
present.  The claims folders, to include a 
copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  Any indicated studies should be 
performed.

The examiner should identify all 
cardiovascular disorders found to be 
present, including any hypertension, 
coronary artery disease, or another 
disorder.

Taking into consideration the evidence 
incorporated in the service medical 
records (including the June 12, 1978 
entrance examination report) when was the 
onset of any cardiovascular disability (or 
disabilities)?  

If any disability was incurred before June 
30, 1978, was there a permanent increase 
in disability, beyond the natural progress 
of the disorder, during the Veteran's 
period of military duty, namely from June 
30 to December 18, 1978?  

If any diagnosed disability was incurred 
after June 30, 1978, the examiner is 
requested to provide an opinion concerning 
the etiology of any chronic hypertension 
found to be present, to include whether it 
is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
any currently diagnosed chronic 
hypertension was incurred in or aggravated 
by military service.

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that any currently 
diagnosed coronary artery disease was 
either (a) caused by or (b) aggravated by 
the Veteran's hypertension.  A rationale 
should be provided for all opinions 
rendered.

5.  The AMC should review the medical 
opinions obtained to ensure that the 
Board's remand directives were 
accomplished.  Return the case to the 
examiner if all questions posed were not 
answered.

6.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



